             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:19 CV 229 MR WCM

SUSAN HYATT CALL,                      )
                                       )
      Plaintiff,                       )
v.                                     )
                                       )                   ORDER
NORTH CAROLINA FARM                    )
BUREAU MUTUAL INSURANCE                )
COMPANY,                               )
                                       )
      Defendant/Third-Party Plaintiff, )
                                       )
v.                                     )
                                       )
UNITED STATES DEPARTMENT               )
OF AGRICULTURE, FARM SERVICE )
AGENCY (FSA)                           )
                                       )
      Third-Party Defendant            )
                                       )
_______________________________________)

     Before the Court is a Joint Motion to Amend Case Management Plan (the

“Motion” Doc. 12) filed by North Carolina Farm Bureau Mutual Insurance

Company (“Farm Bureau”). The Motion requests an extension of the discovery

and dispositive motions deadlines and explains that “because of the recent

Coronavirus, several depositions have been postponed because of health

concerns in terms of travel and health concerns of witnesses. There are other

depositions which will be needed which have not been attempted to be

scheduled because of the Coronavirus.” Doc. 12, p. 1.

                                      1
      A Pretrial Order was entered on October 4, 2019. Doc 6. The current

discovery deadline is May 8, 2020, the Motions deadline is June 9, 2020, and

trial is set for the November 9, 2020 term. Doc. 6. The Motion requests that

the discovery deadline be extended to August 7, 2020 and that the Motions

deadline be extended to September 8, 2020. Doc. 12, p. 2. All parties agree to

these proposed extensions. Doc. 12, p. .2

      Considering the current public health situation and Farm Bureau’s

representations, the Court will grant an extension of the subject deadlines, but

that extension will be limited in light of the current trial setting.

      IT IS HEREBY ORDERED that the Joint Motion to Amend Case

Management Plan (Doc. 12) is GRANTED IN PART and the following

deadlines are extended:

            Discovery:                         July 9, 2020

            Motions:                           July 23, 2020

All other provisions of the Pretrial Order remain in effect.




                                   Signed: March 31, 2020




                                          2
